Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                      No. 04-19-00078-CV

                    NABORS DRILLING TECHNOLOGIES USA, INC.,
                                   Appellant

                                                v.

                         Leslie Wayne RATLIFF and Shannon Ratliff,
                                        Appellees

                  From the 81st Judicial District Court, La Salle County, Texas
                              Trial Court No. 15-05-00091-CVL
                          Honorable Russell Wilson, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

        In accordance with this court’s opinion of this date, this appeal is DISMISSED. Each party
shall bear their respective costs. See TEX. R. APP. P. 42.1(d).

       SIGNED September 25, 2019.


                                                 _________________________________
                                                 Sandee Bryan Marion, Chief Justice